Citation Nr: 0923823	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension, also claimed as 
secondary to service-connected diabetes mellitus.  In July 
2008, the Board remanded the claim for additional 
development. 


FINDING OF FACT

The Veteran's hypertension was as least as likely as not 
caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of the 
Veteran's service-connected disabilities.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes mellitus and cardiovascular-renal disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008 ).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection is permitted based 
on aggravation.  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service.  Watson v. Brown, 309 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists; and that 
the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that his hypertension first manifested 
during his active service.  Alternatively, he contends that 
his hypertension was caused by his service-connected diabetes 
mellitus.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2008).  

The Veteran's service medical records are negative for high 
blood pressure or a diagnosis of hypertension.  As there was 
no evidence demonstrating that hypertension was diagnosed in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support 
the Veteran's claim for service connection of his 
hypertension on a direct basis.  38 C.F.R. § 3.303(b).

On July 2005 herbicide examination, the Veteran reported that 
he had been diagnosed with diabetes mellitus in 2001, and was 
diagnosed with hypertension in 2004.  His diabetes mellitus 
was found to be related to his exposure to herbicide 
exposure.

Treatment records dated from September 2006 to January 2007 
reflect ongoing treatment for hypertension and diabetes 
mellitus, including medication to regulate blood pressure 
control and a restricted diet. 

In July 2008, the Board remanded the claim for an opinion as 
to whether the Veteran's hypertension was related to his 
service or was alternatively related to his service-connected 
diabetes mellitus.  On October 2008 VA examination, after 
physically examining the Veteran, conducting diagnostic 
testing, and reviewing the claims file, the examiner 
concluded that the Veteran's current hypertension was not 
likely incurred or aggravated by his military service. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
hypertension on a direct basis.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).

The Board does, however, find that the Veteran is entitled to 
service connection for hypertension on a secondary basis.  

Significantly, the October 2008 VA examiner opined that it 
was at least as likely as not that the Veteran's current 
diagnosis of hypertension was due to or the result of his 
service-connected diabetes mellitus.  

Therefore, resolving all reasonable doubt in favor of the 
Veteran as is required by law, the Board concludes that it is 
at least as likely as not that the Veteran's hypertension is 
related to his service-connected diabetes mellitus.  
Therefore, service connection for hypertension is warranted.


ORDER

Service connection for hypertension secondary to service-
connected diabetes mellitus is granted.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


